       Case 5:19-cv-00718-PRW Document 55 Filed 08/24/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA

(1)   TAMMY COVINGTON, and                  )
(2)   JEFFREY COVINGTON                     )
                                            )
       PLAINTIFFS,                          )   Case No. CIV-19-718-PRW
                                            )
vs.                                         )
                                            )
(1)  CSAA FIRE AND CASUALTY                 )
INSURANCE, d/b/a AAA FIRE AND               )
CASUALTY INSURANCE COMPANY,                 )
INC.                                        )
                                            )
      DEFENDANT.                            )


                       PLAINTIFF’S MOTION IN LIMINE

            Plaintiffs, Tammy Covington and Jeffrey Covington, move this

 Court for an Order in Limine prohibiting the Defendant’s attorneys,

 representatives, and witnesses from mentioning, arguing, soliciting evidence,

 inferring, stating to the jury, presenting testimony or documentary evidence

 or exhibits or in any way attempting to inform the jury regarding the following:

       1.    Ian Rupert and/or Ian’s Enterprises have been a party in previous

 lawsuit(s). These cases involved different subject matters, houses,

 different insurance companies, and were settled years ago. The other suits

 have no relevance whatsoever to the instant case or litigation and is therefore

 not relevant under F.R.E. 401, 402. Any slight relevance is greatly outweighed

 by the danger of unfair prejudice and/or confusion to the jury on the issues in

 this case. F.R.E. 403.
                                        1
       Case 5:19-cv-00718-PRW Document 55 Filed 08/24/20 Page 2 of 3




        2.    Ian Rupert, and/or Ian’s Enterprises has owned real estate, some

 of which has been included in lawsuits. These lawsuits involved real estate

 owned by Ian Rupert, and/or Ian’s Enterprises have which are completely

 unrelated to the facts in this case and are not relevant. T h e y h a v e

 absolutely nothing to do with the current litigation or the residential premises

 which is the subject of this litigation and should therefore be excluded under

 F.R.E. 401, 402, 403.

       3.    Ian Enterprises’ clients, and client list, other than Plaintiffs Tammy

and Jeffrey Covington, have nothing to do with the current litigation and are

confidential. Any slight relevance is greatly outweighed by privacy and

confidentiality concerns, the danger of unfair prejudice and confusion of the

issues for the jury, and it is therefore inadmissible under F.R.E. 401, 402 and

403.

       4.    Any prior claims/lawsuits Ian Rupert had with CSAA, and/or other

 insurance companies on his own behalf for any reason are irrelevant. There

 are no other prior claims which have anything to do with the subject claim and

 are therefore not relevant and are inadmissible. Any slight relevance is greatly

 outweighed by the danger of unfair prejudice and confusion of the issues for

 the jury, and it is therefore inadmissible under F.R.E. 401, 402 and 403.

             WHEREFORE, Plaintiffs respectfully request that the Court enter

an order prohibiting Defendant, its attorneys, and witnesses from attempting to

testify or comment on the above matters.

                                        2
       Case 5:19-cv-00718-PRW Document 55 Filed 08/24/20 Page 3 of 3




By: s/_Douglas J. Shelton__________
Douglas J. Shelton, OBA #8159
dshelton@sheltonlawok.com
SHELTON & WALKLEY LAW GROUP
7701 S. Western Ave., Suite 201
Oklahoma City, OK 73139
(405) 605-8800 - office
(405) 601-0677 - Facsimile
ATTORNEY FOR PLAINTIFFS,
TAMMY COVINGTON AND JEFFREY COVINGTON




                          CERTIFICATE OF SERVICE

      I hereby certify that on August 24, 2020, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing. Based
on the records currently on file, the Clerk of Court will transmit a Notice of
Electronic Filing to the following ECF registrants:

Gerard F. Pignato, OBA #11473
Matthew C. Kane, OBA #19502
Joshua K. Hefner, OBA #30870
RYAN WHALEY COLDIRON JANTZEN
PETERS & WEBBER PLLC
400 North Walnut Ave.
Oklahoma City, OK 73104
jerry@ryanwhaley.com
mkane@ryanwhaley.com
jhefner@ryanwhaley.com
ATTORNEYS FOR DEFENDANT


/s/ Douglas J. Shelton__________
Douglas J. Shelton




                                        3
